Citation Nr: 1809661	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 27, 2010, for the award of a 30 percent rating for hypothyroidism.  

2.  Whether it was clear and mistakable error (CUE) for the July 1998 rating decision to assign a 10 percent rating for Grave's disease/hyperthyroidism.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in her Form 9 substantive appeal; however, she withdrew the request in correspondence received by VA in February 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 1998 rating decision granted service connection for Grave's disease/hyperthyroidism and assigned a 10 percent rating, effective June 1, 1998, evaluated under Diagnostic Code 7900.  A June 2012 rating decision reassigned the disability under Diagnostic Code 7903 for hypothyroidism and assigned a 30 percent rating effective August 27, 2010.  

The Veteran filed a notice of disagreement (NOD) with the June 2012 decision and requested an earlier effective date for the assignment of the 30 percent rating.  
In summary, the Veteran argues that her 30 percent rating should be effective June 1, 1998, because the July 1998 rating decision incorrectly evaluated her disability under Diagnostic Code 7900 for Grave's disease/hyperthyroidism, but should have evaluated it under Diagnostic Code 7903 for hypothyroidism.  

The Veteran's contention was construed as a motion for CUE, specifically that it was CUE for the July 1998 rating decision to assign a 10 percent rating for Grave's disease/hyperthyroidism instead of evaluating the disability under Diagnostic Code 7903 for hypothyroidism.  A May 2014 rating decision denied the CUE claim and the Veteran filed an NOD in April 2015, within the appellate period.  The AOJ has not issued a statement of the case (SOC) regarding the CUE claim; as such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

As the earlier effective date and CUE motion are premised on the same set of material facts and resolution of the CUE claim in the Veteran's favor would render the earlier effective date claim moot, the Board finds that the earlier effective date claim is inextricably intertwined with the CUE claim, and will defer consideration of the earlier effective date matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a statement of the case as to the issue of whether it was CUE for the July 1998 rating decision to assign a 10 percent rating for Grave's disease/hyperthyroidism.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200.  Thereafter, this matter should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  

2.  Thereafter, if any benefit sought on appeal remains denied, return the case to the Board, if otherwise in order.  The case should be returned to the Board after the Veteran files a Form 9 substantive appeal to the CUE claim, or the period to appeal the CUE claim has expired (60 days from the issueance of the SOC), whichever occurs first.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


